ORDER
PER CURIAM.
Mr. Lyell D. Harris was charged with possession of methamphetamine, possession of alprazolam, driving while intoxicated because he was under the influence of alcohol and marijuana, and driving while his license was suspended or revoked. Mr. Harris moved to suppress all of the evidence found during the stop and the trial court granted the request for some of the items. The State appeals the trial court’s decision to suppress certain evidence.
For the reasons set forth in the memorandum provided to the parties, we affirm. Rule 30.25(b).